     Case 1:18-cv-11655-DPW Document 13 Filed 10/30/18 Page 1 of 6




                       UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS



                                                            CIVIL ACTION NO.
                                                            l:18-cv-11655


4M FRUIT DISTRIBUTORS, INC.,
GRANT STATION PRODUCE CO., INC.,
PETER CONDAKES CO., INC.,
S. STROCK & CO., INC.,
MATARAZZO BROTHERS, LLC,
AND COOSEMANS BOSTON, INC.

        Plaintiffs
V.



LORD GANESHJI, INC.,
D/B/A ROBERTO BROTHERS, INC.
M. ROBERTO BROTHERS AND ROBERTO'S,
AND RAM L. SEHLI, A/K/A RAM LUBHAYA
SEHLI, ANIL KUMAR AND VISHAL GHAI

        Defendants




                          AGREEMENT FOR JUDGMENT


        Now come the Parties in the above-entitled action and hereby stipulate and agree

to the following entries with respect to the Second Amended Complaint:

         1.    Judgment for 4M Fruit Distributors, Inc. against Lord Ganeshji, Inc. on

Counts I and II in the amount of $1,704.00, plus interest in the amount of $202.52.

        2.     Judgment for Grant Stanton Produce Company, Inc. against Lord Ganeshji,

Inc. on Counts III and IV in the amount of $16,080.00, plus interest in the amount of

$1,689.06 and attorneys' fees.
  Case 1:18-cv-11655-DPW Document 13 Filed 10/30/18 Page 2 of 6




        3.     Judgment for S. Strock & Co., Inc. against Lord Ganeshji, Inc. on Counts

V and VI in the amount of $6,717.00 plus interest in the amount of $685.69 and attorneys'

fees.


        4.     Judgment for Peter Condakes Company, Inc. against Lord Ganeshji, Inc. on

Counts VII and VIII in the amount of $20,810.00, plus interest in the amount of $2,103.81

and attorneys' fees.

        5.     Judgment for Matarazzo Bros., LLC against Lord Ganeshji, Inc. on Counts

IX and X in the amount of $14,230.00, plus interest in the amount of $1,894,73 and

attorneys' fees.

        6.     Judgment for Coosemans Boston, Inc. against Lord Ganeshji, Inc. on

Counts XI and XII in the amount of $4,794.00, plus interest in the amount of $330.98.

        7.     Plaintiffs shall recover attorneys' fees in the amount of $7,500.00, allocated

pro rata among them.

        8.     Judgment for the Plaintiffs against the Defendants on Count XIII and XIV

in the amount of $64,923.00, plus interest in the amount of $6,906.79 and attorneys' fees

in the amount of $7,500.00, totaling $78,741.79 ("Judgment Amount") for breach of their

fiduciary duties as trustees and the dissipation of the assets of the trust arising under 7

U.S.C. 499e(c. Count XV shall be dismissed without prejudice to relief from dismissal as

hereinafter provided.

        9.         Plaintiffs shall recover costs in the amount of $587.36, allocated pro rata

among them.

        10.    The Defendants, and each of them, are prohibited from transferring,

assigning, mortgaging, selling, conveying or concealing any and all assets while any
  Case 1:18-cv-11655-DPW Document 13 Filed 10/30/18 Page 3 of 6




amount remains due to the Plaintiffs pursuant to the terms of this Agreement.

Notwithstanding such prohibition, the Defendants may continue to pay their ordinary and

usual personal living expenses.

       11.     Execution shall issue if requested pursuant to Paragraph 12 of this

Agreement.

       12.     If the Defendants fail to comply with the payment agreement set forth

below, the Plaintiffs may seek relief from the dismissal of Count XV and/or request the

issuance of an Execution for the Judgment Amount by filing a Motion which shall indicate

which covenants or payments have not been complied with and the balance owed. A copy

of said Motion, if filed, must be duly served upon the Defendants' counsel. The Court,

with or without Hearing, shall determine whether Defendants have failed to comply strictly

with any provision of this Agreement for Judgment.

       THE PARTIES FURTHER AGREE TO THE FOLLOWING TERMS AND

CONTITIONS:

       13.     Parties hereby agree that the following are each material terms of the

Agreement, and further agree that any one violation of a term on any one occasion shall be

considered a breach of a material provision of this agreement:

       a.      The Defendants agree to mail (cause to be post-marked by) the following

payments on account of the amounts due as listed in Paragraph 1 hereof:

       (i)     $13,100.00 on or before October 31, 2018;

       (ii)    $13,100.00 on or before November 14, 2018;

       (iii)   $13,100.00 on or before November 28,2018;

       (iv)    $13,100.00 on or before December 12, 2018; and
  Case 1:18-cv-11655-DPW Document 13 Filed 10/30/18 Page 4 of 6




       (v)     $12,523.00 on or before December 26, 2018.

       The Defendants shall, at their discretion, have the absolute right to pre-pay any

portion of the payment amounts set forth in Paragraph 13(a) in advance of the respective

due date(s), without any penalty or consequence. If the Defendants make payment of the

amounts strickly as set forth in this Paragraph 13(a), time being of the essence, the total of

which payments is aggregate sum of $64,923.00, then the judgment entered pursuant to

paragraphs 1 through 10 of this Agreement For Judgment shall be deemed fully satisfied.

Thereupon, counsel for Plaintiffs shall file a Satisfaction of Judgment with the Court.

        14.    The payments as set forth within Paragraph 13 shall be made by certified

check, money order, lOLTA check from the Defendants' counsel or by wire transfer. All

payments made shall be made payable and delivered to Andrew M. Osborne, Esq., as

Counsel to the Plaintiffs, and addressed to:

       Andrew M. Osborne, Esq.
       Osborne & Fonte
       20 Eastbrook Road, Suite 304
       Dedham, MA 02026


        15.    The Defendants hereby waive and release unto the Plaintiffs any and all

claims it/they have or may have against the Plaintiffs.

        16.    The Parties, by authorizing their respective counsel to file this Agreement

for Judgment, hereby acknowledge that they have read this Agreement for Judgment; that

it contains all of the terms of the Agreement.

        17.    Any and all payments received hereunder are received with a full

reservation of all the rights Plaintiff has in this action should Defendants fail to comply

with the payment terms.
  Case 1:18-cv-11655-DPW Document 13 Filed 10/30/18 Page 5 of 6




       18.   AFTER THE DEFENDANTS HAVE MADE ALL PAYMENTS IN

ACCORDANCE WITH THE ABOVE, THE AMOUNT OF THE JUDGMENT SHALL

BE REDUCED TO ZERO, AND IF AN EXECUTION HAS ISSUED, THE PLAINTIFF

SHALL RETURN IT TO THE COURT AS SATISFIED IN FULL.


             THE ABOVE STIPUTLATIONS ARE AN AGREEMENT WHICH


PLACE THE PARTIES UNDER THE RESTRAINT OF A DIRECT ORDER OF THE

COURT, THAT THEY DO OR REFRAIN FROM DOING THE PARTICULAR ACTS

STATED HEREIN. ANY VIOLATION OF THIS AGREEMENT CAN RESULT IN

COMTEMPT AS THE DOCUMENT IN QUESTION IS INTEDNED TO OPERATE

AS AN INJUNCTION.




Dated: 10/29/18             4M FRUIT DISTRIBUTORS, INC.,
                            GRANT STATION PRODUCE CO., INC.,
                            PETER CONDAKES CO., INC.,
                            S. STROCK & CO., INC.,
                            MATARAZZO BROTHERS, LLC,
                            AND COOSEMANS BOSTON, INC.

                            By their attorney;



                            /s/Andrew M. Osborne
                            Andrew M. Osborne, Esq. (BBO # 380455)
                            Osborne & Fonte
                            20 Eastbrook Road, Suite 304
                            Dedham, MA 02026
                            (781)326-3875
 Case 1:18-cv-11655-DPW Document 13 Filed 10/30/18 Page 6 of 6




Dated: 10/26/18            LORDD GANESHJI, INC.,
                           D/B/A ROBERTO BROTHERS, INC.
                           M. ROBERTO BROTHERS AND ROBERTO'S
                           AND RAM L. SEHLI, A/K/A RAM LUBHAYA
                           SEHLI, ANIL KUMAR AND VISHAL GHAl



                           By Their attorney,



                           /s/Joseph G. Folev
                           Joseph G. Foley, Esq. (BBO # 564336)
                           Joseph G. Foley, LLC
                           P.O. Box 67397
                           Chestnut Hi!!, MA 02467
                           (617) 738-7703




Approved and So Ordered.


Dated
                                         U.S. District Court Judge
